Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-14-00760-CV

    IN RE Linda Christina Benavides ALEXANDER and Shirley Hale Mathis, guardians of the
                     person and estate of Carlos Y. Benavides Jr., Relators

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 10, 2014

PETITION FOR WRITS OF MANDAMUS, PROHIBITION AND INJUNCTION DENIED

           On October 30, 2014, relators filed this petition seeking writs of mandamus, prohibition

and injunction against the 49th District Court of Webb County, Texas and real party in interest,

Leticia R. Benavides, and complaining of the district court’s denial of relators’ plea in abatement

in the underlying litigation. The court has considered relators’ petition and is of the opinion that

relators are not entitled to the relief sought. Accordingly, the petition for writs of mandamus,

prohibition and injunction is denied. See TEX. R. APP. P. 52.8(a).


                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2012CVQ000161-D3, styled Texas Community Bank, N.A. v. Shirley Hale
Mathis, Temporary Guardian of Carlos Y. Benavides Jr., and Leticia R. Benavides, pending in the 49th Judicial
District Court, Webb County, Texas, the Honorable Joe Lopez presiding.